FOLLETT, J.
I concur in the opinion of the presiding justice,
except that part which discusses the rule governing the necessity of pleading the defense of the existence of an -adequate remedy at law. That question does not seem to be involved in this case. In case the relief sought may be granted on a motion or by an action, it is within the discretion of the court to refuse to settle the rights of the litigants on a motion, and compel the moving party to seek his relief in an action. Hill v. Hermans, 59 N. Y. 396; Montrait v. Hutchins, 49 How. Pr. 105. This is frequently done when the right of the moving party to the relief sought depends upon the determination of an issue of fact. When there is a sharp controversy over a material issue of fact, it can usually be more satisfactorily settled by hearing the witnesses examined and cross-examined than by reading their affidavits. But there is nothing in the record before us which indicates that the court dismissed the complaint on the ground that the plaintiffs should have sought their relief by motion. The practice before referred to has no relation to the rule that a defendant in an equitable action cannot avail himself of the defense that the plaintiff has an adequate remedy at law, unless it is-pleaded in the answer, when he answers, which seems to be well established by the cases cited in Tucker v. Railway Co., 78 Hun, 439, 29 N. Y. Supp. 202, in which this court recognized and applied the-rule. Such is the rule in other jurisdictions. 1 Daniell, Ch. Pl. & Prac. (6th Am. Ed.) 549, 556, 624, 630, and cases there cited; Story, Eq. Pl. (10th Ed.) § 473, and cases cited; Mitf. Ch. Pl. (6th Am. Ed.) 263; Brown v. Iron Co., 134 U. S. 530, 536, 10 Sup. Ct. 604. This rule simply prevents the defendant from availing himself, as a matter of right, of the existence of the defense that the plaintiff has an adequate remedy at law. When the defendant has failed to-interpose this defense, and the trial court refuses to dismiss the appeal on that ground, the refusal cannot be urged by the defendant as error on appeal. But the trial court may, in its discretion, dismiss an equitable action on the ground that the plaintiff has an adequate remedy at law, though the defendant failed to interpose that defense; but, since legal and equitable remedies have been administered in the same court, this discretion has seldom been exercised. *54In case it appears on the face of the bill or complaint that the plaintiff has an adequate remedy at law, the objection may be raised by demurrer; but in the cases referred to the defendants answered, and failed to raise the objection in their answers. It is not held in these cases that the defense that there is an adequate legal remedy may not be raised by demurrer when the defect appears on the face of the complaint or bill.
PARKER, J., concurs.